DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
This office action is responsive to the amendment filed on March 26, 2019.  As directed by the amendment: claims 1-10 have been amended.  Thus, claims 1-10 are presently pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  However, no English language translation of the priority document has been received in this application.

Information Disclosure Statement
The information disclosure statement filed March 26, 2019, and May 27, 2020, fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Specifically, the following foreign references do not include an English language translation: JP 4716456, JP 5472680, CN 104107133, JP 2010003723, ISR for PCT/JP2017/011285, and FR 3016542.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).
The “signal detection unit” of claim 6 line 3
The “motion detection unit” of claim 7 line 3
The “wherein the drive unit and the control unit are disposed at a position separate from a back of the wearer’s hand” of claim 10 lines 3-4
No new matter should be entered.
The drawings are objected to because Fig(s). 1 include reference characters that are underlined, but that are not placed within the corresponding structure.  The reference characters should instead include a leader line.  See MPEP § 608.02 and 37 C.F.R § 1.84(l) and (q).
The drawings are objected to because reference character “11” and the text “servo motor” corresponding thereto are separated from one another, but should be placed together.
The drawings are objected to because Fig(s). 2, 3, 5, and 6 illustrate several views within the same drawing; but each view should be placed in a separate figure.  See MPEP § 608.02 and 37 C.F.R. § 1.84(i).
The drawings are objected to because Figs. 5 and 6 contain black and white photographs; however, the photographs are of such a size and/or resolution that the contents of the images cannot be easily discerned nor reproduced.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “MK1,” “MK2,” “MK3,” “MK4,” “MK5,” “                                
                                    
                                        
                                            θ
                                        
                                        
                                            M
                                            P
                                        
                                    
                                
                            ,” “                                
                                    
                                        
                                            θ
                                        
                                        
                                            P
                                            I
                                            P
                                        
                                    
                                
                            ,” and “                                
                                    
                                        
                                            θ
                                        
                                        
                                            D
                                            I
                                            P
                                        
                                    
                                
                            ,” in Fig. 7. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because line 1 contains the legal phraseology “comprises.”  
Correction is required.  See MPEP § 608.01(b).
The use of the term “Velcro” in Para. [0052] line 1, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities:
Para. [0052] uses the abbreviations “RIP” and “MP” without first introducing the term for which they stand.
Para. [0061] uses the abbreviations “DIP” and “PIP” without first introducing the term for which they stand.
Appropriate correction is required.

Claim Objections
Claims 2 and 9 are objected to because of the following informalities:
Claim 2 line 5 reads “and fixed and connected to the pulley,” but is suggested to read --and the power line is fixed and connected to the pulley-- for grammatical flow and understanding.
Claim 9 line 3 reads “so that it can be,” but is suggested to read --so that the glove can be-- for grammatical understanding of the pronoun.
Claim 9 line 4 reads “a back of hand,” but is suggested to read --a back of the hand-- to include an appropriate article.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a locking mechanism which locks a relative angle of rotation of each of the links” in claim 4 lines 3-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 1, line 2 recites the limitation “links in series are rotatably connected in a relative manner,” which renders the claim unclear.  Specifically, the term “in a relative manner” renders it unclear how each link is connected to other recited structure.  For purposes of 
Regarding claim 1, line 2 recites the limitation “all of the links can be integrally deformed in a bendable manner,” which renders the claim unclear.  The use of the terms “deformed” and “bendable” imply that the links are flexible or elastic, but it appears from the specification that the links are rigid and connected in a pivotable manner.
Regarding claim 1, line 5 recites the limitation “wherein one end is fixed to the link in front and another end is elongated via the link in rear,” which renders the claim unclear.  It is unclear with what structure the “one end” and “another end” are associated.  For purposes of examination, these limitations will be interpreted as referring to the linear member.  Further, it is unclear which links in series are the “front” and “rear” has a front end and rear end have not been defined for the multijoint structure.
Regarding claim 1, line 5 recites the limitation “another end is elongated via the link in rear,” which renders the claim unclear.  It is unclear if the entire linear member is elastically deformed or if just a section is deformed.
Regarding claim 1, line 6 recites the limitation “a sliding/holding part which fixes,” which renders the claim unclear.  The claim implies that the part itself slides, but it appears from the specification that the part is a fixed part.
Regarding claim 1
Regarding claim 1, lines 8-10 recite the limitation, in part, “a drive unit which drives the rear link to slide toward the sliding/holding part…to engage in an extending motion or a flexing motion,” which renders the claim unclear.  It appears that the drive unit causes the rear link to move in one direction, but still be capable of causing both extension and flexion.
Regarding claim 2, lines 7-8 recite the limitation “wherein rotative force of the output axis of the actuator is transmitted as linear motion to the rear link which is fixed to a part of the power line via the pulley,” which renders the claim unclear.  It is unclear what the structural arrangement between the actuator, pulley, power line, and rear link is.
Regarding claim 3, line 4 recites the limitation the “front link” and the “rear link,” which lack antecedent basis in the claim.
Regarding claim 4, lines 3-4 which recite the limitation “which locks a relative angle of rotation of each of the links at a predetermined angle or more,” which renders the claim unclear.  As currently written, the claim implies that the relative angle must be greater than or equal to the predetermined angle; but it appears from the specification that the angle is less than or equal to the predetermined angle.  For the purposes of examination, the claim will be interpreted to mean less than or equal to the predetermined angle.
Regarding claim 4, line 5 recites the limitation “more than necessary,” which is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 5, lines 4-5 recite the limitation “restricts the links of the multijoint structure from sliding only within a range of the upper limit and the lower limit,” which renders the claim unclear.  As currently written, the rear link is prohibited from sliding within the range 
Regarding claim 6, line 6 recites the limitation “a myopotential signal or a biosignals,” which renders the claim unclear.  It is unclear if these are the same or different signals as those recited in claim 6 lines 3-4.
Regarding claim 8, line 6 recites the limitation “the power line,” which lacks antecedent basis in the claim.
Regarding claim 8, lines 6-7 recite the limitation “wherein the control unit controls pulling or loosening of the power line based on the drive unit,” which renders the claim unclear.  It is unclear how the drive unit, which is drive-controlled by the control unit (claim 1 line 11), can control the control unit.
Regarding claim 8, lines 7-8 recite the limitation “causes the multijoint structure to engage in an extending motion of a flexing motion according to movement of the wearer’s signals,” which renders the claim unclear.  It is unclear what structure detects the movement of the user’s fingers, and it is unclear how the detected movement is used as a control parameter for the control unit.
Regarding claim 9
Regarding claim 10, lines 3-4 recite the limitation “from a back of the wearer’s hand,” which renders the claim unclear.  It is unclear if this is the same or different back of the hand as recited in claim 8 line 3, from which claim 10 depends.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 6-10 are rejected under 35 U.S.C. § 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. § 101).
Claim 6 recites the limitation “a signal detection unit which is disposed on a surface of a wearer’s body” in line 3.  It appears that the Applicant positively relates the wearer’s body to the signal detection unit.
Claim 7
Claim 8 recites the limitation “wherein the sliding/holding part is fixed to a back of the wearer’s hand, and the multijoint structure is mounted on the wearer’s fingers” in lines 3-4.  It appears that the Applicant positively relates the wearer’s hand and wearer’s fingers to the sliding/holding part and multijoint structure, respectively.
In the above claims, it appears the human body (i.e. the wearer’s body, the wearer’s hand, and the wearer’s fingers) is being positively claimed.  It is recommended that Applicant use language such as --whereby, for, or adapted to-- to avoid positively claiming the human body parts.
Any remaining claims are rejected for their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. 5,178,137 to Goor et al (herein Goor) in view of FR 2822404 to Gilles (herein Gilles).
Regarding claim 1, Goor discloses a motion assisting apparatus (dynamic splint 10, Figs. 1 and 7), comprising: a multijoint structure (assembly of multiple joint manipulation segments 90, Fig. 7) in which links in series are rotatably connected in a relative manner (joint manipulation segments 90 are pivotably connected to one another through use of pins 106 in holes 104, Col. 5 lines 37-45, Fig. 7), and all of the links can be integrally deformed in a bendable manner (segments 90 are capable of pivoting with respect to one another such that the totality of segments 90 forms a bend, Col. 5 lines 41-45, cf. Figs. 5 and 6, the segments 90 being an alternative shape configuration to segments 12-16 illustrated in Figs. 1-6, but are functionally the same, Col. 5 lines 14-16); a linear member which is inserted through each of the links in the multijoint structure (flexible cable 56 passes through eyelets 50 carried by each segment 90, Col. 5 lines 46-48), wherein one end is fixed to the link in front (cable 56 attaches to bracket 72 carried by the most distal segment 90, Fig. 1) and another end is elongated via the link in rear (proximal end of cable 56 passes through the rearmost segment 90 and is fixed longitudinally via spring; 77, Fig. 1); a drive unit (motor 78, Fig. 1) which causes the multijoint structure, through which the linear member has been inserted, to engage in an extending motion or a flexing motion (motor 78 rotates cable 56 which causes lengthening/shortening of the cable 56 which induces flexing and extending, Col. 4 lines 36-53); and a control unit (control means 80, Fig. 1) which drive-controls the drive unit so that a sliding direction, a sliding speed and a sliding position of the rear link will become an intended state (control means 80 causes the motor 78 to turn either clockwise or counterclockwise, which changes flexion/extension, controls the speed of motor 78, and movement of the motor 78 causes the most proximal segment 90 to move at least slightly in the longitudinal direction to accommodate bending, Col. 4 lines 36-45).  Goor does not disclose a sliding/holding part which fixes an elongated portion of the linear member, and slidably guides 
However, Gilles teaches a grip assist (Fig. 1) including a sliding/holding part which fixes an elongated portion of the linear member (piece 9 holds a portion of cable 7 through stop 16, Fig. 1, see also lines 80-81 of the machine translation, a copy of which is provided herewith), and slidably guides the rear link in a connecting direction between each of the links (piece 9 slides on an along axis 10 and moves connecting rod 12, which serves as the rear link, Fig. 1); wherein the drive unit drives the rear link to slide toward the sliding/holding part (sheave 21, driven by a motor, actuates pulley 20 which in turn moves the piece 9 through cable 7, Fig. 1, lines 85-87).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Goor to include a sliding axial guide disposed adjacent the proximal segment as taught by Gilles in order to stabilize the segments by preventing or reducing rotation about a longitudinal axis of the finger.
Regarding claim 2, the modified Goor discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Goor, as modified above, does not disclose wherein the drive unit includes: an actuator in which a pulley having a predetermined diameter is engaged with an output axis; and a power line which is stretched between the pulley and a fixed axis of the sliding/holding part, and fixed and connected to the pulley, wherein rotative force of the output axis of the actuator is transmitted as linear motion to the rear link which is fixed to a part of the power line via the pulley.
However, Gilles teaches a grip assist (Fig. 1) including wherein the drive unit includes: an actuator (sheave 21 including a motor, Fig. 1) in which a pulley having a predetermined 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor of modified Goor to be a motor and pulley assembly as taught by Gilles in order to reduce the size of the motor needed to apply a given force through force amplification supplied by the pulley.
Regarding claim 3, the modified Goor discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Goor further discloses wherein, with the multijoint structure, the respective links are connected in a separable manner (pivot pins 106 which hold the segments 90 together are releasable, Col. 6 lines 66-68), and a length from the front link to the rear link can be adjusted by inserting or removing a desired number of the links (the number of segments 90 is adjustable to accommodate a variety of finger sizes, Col. 6 line 66 - Col. 7 line 2).
Regarding claim 4, the modified Goor discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Goor further discloses wherein the multijoint structure includes a locking mechanism which locks a relative angle of rotation of each of the links at a predetermined angle or more 
Regarding claim 5, the modified Goor discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Goor further discloses wherein the control unit respectively sets an upper limit and a lower limit to a level of pulling or loosening of the multijoint structure by the drive unit (control means 80 sets upper and lower limits of motor rotation, which sets limits of flexion/extension of segments 90, Col. 4 lines 36-45), and restricts the links of the multijoint structure from sliding only within a range of the upper limit and the lower limit (control means 80 sets upper and lower limits of motor rotation, which sets limits of flexion/extension of segments 90, Col. 4 lines 36-45).

Claims 6 and 8-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Goor and Gilles, as applied to claim 1 above, and further in view of US Pat. Pub. 2015/0374575 to Kamper et al (herein Kamper).
Regarding claim 6, the modified Goor discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Goor, as modified above, does not disclose the apparatus further comprising a signal detection unit which is disposed on a surface of a wearer's 
However, Kamper teaches a glove orthotic (Fig. 1) including a signal detection unit which is disposed on a surface of a wearer's body (EMG sensor includes electrodes 60 placed on a user’s finger to detect EMG signals therefrom, Para. [0040]), and detects a myopotential signal or a biosignal for moving fingers (electrodes 60 detect EMG signals from finger movement, Para. [0040]), wherein the control unit causes the drive unit to generate power according to the wearer's intention based on a myopotential signal or a biosignal output by the signal detection unit (microcontroller 30 receives EMG data from electrodes 60 for EMG-driven control of the orthotic, Para. [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of modified Goor to include an EMG sensor as taught by Kamper in order to reduce energy consumption by activating the drive unit only when the user intends to open or close their hand.
Regarding claim 8, the modified Goor discloses all the claimed limitations, as discussed above with respect to the rejection of claim 6.
Modified Goor further discloses wherein the sliding/holding part is fixed to a back of the wearer's hand (Gilles axis 10 and piece 9 disposed on the back of the user’s hand, Fig. 1), and the multijoint structure is mounted on the wearer's fingers (Goor segments 90 are disposed over the user’s fingers, Figs. 5-6) so that the front link engages with the wearer's fingertips (Goor most distal segment 90 is on the fingertip, Figs. 5-7) and each of the links runs along a surface of a back of the wearer's fingers (Goor segments 90 on back of the fingers, Figs. 5-6), and wherein 
Regarding claim 9, the modified Goor discloses all the claimed limitations, as discussed above with respect to the rejection of claim 8.  Goor does not disclose a glove having flexibility so that it can be worn on the wearer’s fingers.
However, Kamper teaches a glove orthotic (Fig. 1) including a glove having flexibility so that it can be worn on the wearer’s fingers (glove 10 supports cable guide sections 1, Para. [0025], Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of modified Goor to include a glove as taught by Kamper in order to provide a more comfortable interface to the user.
Modified Goor further discloses wherein the sliding/holding part is fixed to a portion corresponding to a back of hand of the glove (Gilles axis 10 and piece 9 disposed on the back of the user’s hand, Gilles Fig. 1, Kamper the hand being covered by glove 10, Kamper Fig. 1), and the front link of the multijoint structure is fixed to a portion corresponding to fingertips of the glove (Goor most distal segment 90 configured to engage a user’s fingertip, Goor Col. 5 lines 61-65, Kamper fingertips being covered by glove 10, Kamper Fig. 1).
Regarding claim 10, the modified Goor discloses all the claimed limitations, as discussed above with respect to the rejection of claim 8.
Modified Goor further discloses wherein the drive unit and the control unit are disposed at a position separate from a back ofthe wearer's hand where the sliding/holding part and the .

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Goor and Gilles, as applied to claim 1 above, and further in view of US Pat. Pub. 2015/0342818 to Ikebe et al (herein Ikebe).
Regarding claim 7, the modified Goor discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Goor, as modified above, does not disclose the apparatus further comprising a motion detection unit which is disposed on a surface of a wearer's body and detects a micromotion of fingers, wherein the control unit causes the drive unit to generate power in an extending direction or a flexing direction according to the wearer's intention based on a detection result of the motion detection unit.
However, Ikebe teaches a wearable driving device (Fig. 1) including a motion detection unit which is disposed on a surface of a wearer's body (force sensors on both sides of the finger are utilized to detect motion, Para. [0026]), and detects a micromotion of fingers (sensors detect motion of the finger with high accuracy, Para. [0026]), wherein the control unit causes the drive unit to generate power according to the wearer's intention based on a detection result of the motion detection unit (based on detecting motion of the finger, drives the wearable mechanism accordingly, Para. [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of modified Goor to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0325437 to La Ville et al recites mechanical finger devices.
US 2012/0029399 to Sankai, US 2010/0249676 to Kawakami, US 5,697,892 to Torgerson, US 10,449,677 to Al Najjar et al, US 2017/0266075 to Becchi et al, and US 10,682,250 to Al Najjar and each recite a wearable motion assistance apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785